DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundararajan et al. (US 9,378,003 B1).

As to claim 1, Sundararajan teaches a system (Fig. 14), comprising:
a processor used to run an application (processors 872; Fig. 14);
cache memory (cache memory; col. 16, line 15) coupled to the processor, wherein the application issued a memory service request to the cache memory (application-specific 
a programmable memory assistance circuit (FPGA) configured to accelerate the memory service requests for the application (For application-specific … FPGA; col. 11, lines 12-16 and col. 3, lines 48-67).

As to claim 2, Sundararajan teaches additional cache memory coupled to the processor, wherein the application issues an additional memory service request to the additional cache memory, and wherein the memory service request and the additional memory service request are different types of memory service requests; and an additional programmable memory assistance circuit configured to accelerate the additional memory service request for the application (caches are fixed general purpose caches which are not tailored to a specific application to be executed on the general purpose microprocessor … patterns of memory accesses may be unchanged by an implementation of an accelerator in an FPGA … of the application; col. 6, line 59 – col. 7, line 2 and col. 3, line 63 – 67).

As to claim 5, Sundararajan teaches wherein the memory service request issued by the application comprises a memory movement service for moving data from the cache memory to another location in the system (col. 4, lines 10-36 and read/write requests; col. 10, lines 1-16).

As to claim 6, Sundararajan teaches wherein the memory movement service comprises a memory prefetch operation for retrieving data blocks with a size determined by the application (prefetch instruction; col. 17, lines 44-67).

As to claim 9, Sundararajan teaches wherein the memory service request issued by the application comprises a memory maintenance service for governing policies for the cache memory (The iteration control logic; col. 16, lines 5-18).

As to claim 13, Sundararajan teaches a method for implementing a system that includes a processor that issues a memory service request to a cache, the method comprising:
obtaining a source code (at 401 source code for an application is obtained; Fig. 1 and col. 10, line 36);
identifying opportunities for memory assistance by detecting a candidate memory service pattern in the source code (At step 402, the source is parsed and analyzed for optimization opportunities for structuring hardware and structuring the cache; col. 10, lines 41-43 and At 405, memory accesses in the source code obtained at 401 are identified; col. 10, lines 51-52); and
using the candidate memory service pattern to generate configuration data for programming a memory assistance circuit in the system (For application-specific partitioning … cache may be assigned to each read and each write instruction; col. 11, lines 2-15 and From the intermediate language code 604, a configuration is generated for function accelerator 608; col. 14, line 39-40), wherein the memory assistance circuit is configured to accelerate the memory service request at the cache (For application-specific … FPGA; col. 11, lines 12-16 and col. 3, lines 48-67).

As to claim 16, Sundararajan teaches using the source code to generate an executable file that controls the processor at runtime; and Sundararajan teaches combining the executable file with the configuration data (For application-specific partitioning … cache may be assigned to each read and each write instruction; col. 11, lines 2-15 and From the intermediate language code 604, a configuration is generated for function accelerator 608; col. 14, line 39-40).

As to claim 17, Sundararajan teaches a method of operating a system having a central processing unit (CPU) that communicates with a cache, the method comprising:
interrogating the application to gather application resource requirements (at 401 source code for an application is obtained; Fig. 1 and col. 10, line 36; At step 402, the source is parsed and analyzed for optimization opportunities for structuring hardware and structuring the cache; col. 10, lines 41-43 and At 405, memory accesses in the source code obtained at 401 are identified; col. 10, lines 51-52);
sending the application resource requirements to a memory assistance scheduler (inherent from “For application-specific partitioning of … conjunction with use of HLL compiler under guidance of a software programmer”; col. 11, lines 12-24);
using the memory assistance scheduler to map the application resource requirements to corresponding memory assistance circuits on the system (For application-specific partitioning … cache may be assigned to each read and each write instruction; col. 11, lines 2-15 and From the intermediate language code 604, a configuration is generated for function accelerator 608; col. 14, line 11-40), wherein the memory assistance circuits are configured to accelerate memory service requests for the application at the cache (For application-specific … FPGA; col. 11, lines 12-16 and col. 3, lines 48-67); and
using the CPU to run the application (col. 14, lines 62-64).
Sundararajan does not explicitly teach receiving an application startup request for an application. However, Sundararajan teaches software on the processor signals to commence processing (col. 14, lines 62-64). Inherently, Sundararajan teaches receiving an application startup request for an application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan et al. (US 9,378,003 B1).

As to claim 3, Sundararajan does not teach wherein the cache memory comprises a cache of a first level, and wherein the additional cache memory comprises a cache of a second level different than the first level.
However, Sundararajan teaches there are multiple levels of caches in the system (col. 19, lines 12-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Sundararajan could implement the cache memory comprises a cache of a first level, and wherein the additional cache memory comprises a cache of a second level.

As to claim 4, Sundararajan does not teach an additional processor used to run an additional application; additional cache memory coupled to the additional processor, wherein the additional application issues an additional memory service request to the additional cache memory; and an additional programmable memory assistance circuit configured to accelerate the additional memory service request for the additional application.
However, Sundararajan teaches there are multiple processors and multiple caches and cache levels in the system (col. 19, lines 3-16). Sundararajan further teaches the invention could be apply to any applications. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the teaching of Sundararajan in claim 1 could also apply to the above limitations since both are directed to the same method to more than one application.

As to claim 7, Sundararajan does not teach wherein the memory service request issued by the application comprises a memory barrier service for monitoring and controlling access to the cache memory. 
However, Sundararajan teaches multiple types of memory service requests are supported by the system (read, write; col. 10, lines 14-16, prefetch; col. 17, lines 45-48, mmul(), updateMatrix(); col. 14, lines 25-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Sundararajan could also include/support the memory service request issued by the application comprises a memory barrier service for monitoring and controlling access to the cache memory.

As to claim 8, Sundararajan does not teach wherein the memory barrier service comprises an application isolation operation for preventing the application from accessing cache memory associated with other applications running on the system.
However, Sundararajan teaches the caches are specified for each application, and each requests are directed to certain caches (col. 11, lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Sundararajan includes the memory barrier service comprises an application isolation operation for preventing the application from accessing cache memory associated with other applications running on the system.

As to claim 18, Sundararajan does not teach reviewing, using the memory assistance scheduler, the application resource requirements to determine how many memory assistance circuits are required and the required location of each of the memory assistance circuits in the system.
However, Sundararajan teaches programming the FPGA for application (for application-specific … FPGA; col. 11, lines 12-16 and col. 3, lines 48-67), and also main memory and processor cache (col. 14, lines 15-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that given the teaching above, the system of Sundararajan could also implement determine how many memory assistance circuits are required and the required location of each of the memory assistance circuits in the system, so the system could have the resource needed to execute the application.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan et al. (US 9,378,003 B1) in view of Steely, Jr. et al. (US 2013/0339621 A1).

As to claim 10, Sundararajan does not teach wherein the memory maintenance service comprises setting a cache replacement policy for determining data priority when memory access conflicts arise at the cache memory.
However, Steely teaches setting a cache replacement policy for determining data priority when memory access conflicts arise at the cache memory (paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Steely to the system of Sundararajan because Steely teaches a method to efficiently manage data in cache based on priorities assigned to data, thus data with high access frequency will have higher priority, thus minimize the number of times the system has access memory or hard disk.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan et al. (US 9,378,003 B1) in view of Yoo et al. (US 2016/0321176 A1).

As to claim 11, Sundararajan does not teach wherein the memory service request issued by the application comprises a memory computation service for performing computations on data stored at the cache memory.
However, Yoo teaches the memory service request issued by the application comprises a memory computation service for performing computations on data stored at the cache memory (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Yoo to the system of Sundararajan because Yoo teaches a method for caching data based on pattern maching of cache data, thus, enable the system to access data more quickly.

As to claim 12, Sundararajan as modified by Yoo teaches wherein the memory computation service comprises a matching operation for comparing the data stored at the cache memory to a predetermined pattern (paragraph [0042]).

Allowable Subject Matter
Claims 15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng (Accelerator Synthesis and Integration for CPU+FPGA Systems) teaches a framework to refactor and restructure compute intensive software kernels, making them better suited for FPGA platforms. An algorithm was proposed to decoupled memory operations and computation, generating accelerator pipelines composed of independent modules connected through FIFO channels. These decoupled computational pipelines have much better throughput due to their efficient use of the memory bandwidth and improved tolerance towards data access latency.
Paulino (Generation of Custom Runtime Reconfigurable hardware for transparent binary acceleration) teaches a method to generate and integrate specific customized instances of accelerators into a host system as co-processor units. The accelerator architectures employed in the system are essentially heavily parametrizable templates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
August 19, 2021